DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-21 are currently pending in this application. 
Priority
3.	No foreign priority has been claimed. This applicant claims benefit to numerous applications (see specification) with the earliest filing date of 5/09/2016.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/10/2020 & 09/04/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 12/14/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Judd US PUB # 2009/0093975.
With regards to claim 1, Judd US PUB # 2009/0093975 teaches a monitoring device for bearing analysis in an industrial environment, comprising: 
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors communicatively coupled to the data acquisition circuit; (paragraph 0094 & 0131)
a data storage for storing specifications and anticipated state information for a plurality of bearing types and buffering the plurality of detection values for a predetermined length of time; (Paragraph 0091& 0135) and
 a bearing analysis circuit structured to analyze buffered detection values relative to specifications and anticipated state information resulting in at least one bearing parameter.(figure 7-11)
With regards to claims 2 and 15, Judd US PUB # 2009/0093975 teaches the bearing parameter is at least one of a bearing performance parameter, a bearing health value, and a bearing life prediction parameter. (Figures 5-7)
With regards to claim 3, Judd US PUB # 2009/0093975 teaches a response circuit to perform at least one operation in response to the bearing parameter; and wherein the plurality of input sensors includes at least two sensors selected from a group consisting of a temperature sensor, a load sensor, an optical vibration sensor, 
With regards to claim 4, Judd US PUB # 2009/0093975 teaches a change in amplitude of at least one of the plurality of detection values; a change in frequency or relative phase of at least one of the plurality of detection values; a rate of change in both amplitude and relative phase of at least one of the plurality of detection values; and a relative rate of change in amplitude and relative phase of at least one of the plurality of detection values. (Paragraph 0007, 0032, & 0116)
With regards to claims 5 and 16, Judd US PUB # 2009/0093975 teaches at least one operation comprises issuing an alert, wherein the alert comprises at least one of: haptic, audible, or visual. (Alarms; Paragraph 0008, 005 & 0090)
With regards to claim 6, Judd US PUB # 2009/0093975 teaches the data storage circuit is responsive to the instruction to store additional data. (Paragraph 0035)
With regards to claim 7, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store specifications and anticipated state information for a plurality of types of bearings and buffering the plurality of detection values for a predetermined length of time. (Paragraph 0030-0032)
With regards to claim 8, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store agitator specifications, bearing 
With regards to claim 9, Judd US PUB # 2009/0093975 teaches the data storage circuit is further structured to store pump specifications, bearing specifications, anticipated state information for pump bearings and buffering the plurality of detection values for a determined length of time. (Paragraph 0032-0033)
With regards to claim 10, Judd US PUB # 2009/0093975 teaches at least one of: a change in a relative phase difference or a rate of change in a relative phase difference. (Paragraph 0071)
With regards to claim 11, Judd US PUB # 2009/0093975 teaches the detection values are selected based on at least one of user input, a detected state, and a selected operating parameter for a machine. (Paragraph 0030)
With regards to claim 12, Judd US PUB # 2009/0093975 teaches enabling or disabling one or more portions of the multiplexer circuit, or altering multiplexer control lines. (user modify inputs, functionally equivalent; Paragraph 0030, 0032, 0062 and 0079)
While it is examiner position that the claim and the prior art are functionally equivalent.  It should be noted that the use a mux to determine inputs is well known in the art. See  Board et al. US Pat 5,852,793 (Col. 4-5, lines 65-67 and 1-5)
With regards to claim 13, Judd US PUB # 2009/0093975 teaches the data acquisition circuit comprises at least two multiplexer circuits and the at least one operation comprises changing connections between the at least two multiplexer . (user modify inputs, functionally equivalent; Paragraph 0030, 0032, 0062 and 0079)
With regards to claim 14, Judd US PUB # 2009/0093975 teaches method of analyzing bearings and sets of bearings, comprising: 
receiving a plurality of detection values corresponding to data from a temperature sensor, a vibration sensor positioned near the bearing or set of bearings, and a tachometer to measure rotation of a shaft associated with the bearing or set of bearings; (Paragraph 0070, 0094 & 0131)
comparing the detection values corresponding to the temperature sensor to a predetermined maximum level; ( given operating temp; Paragraph 0070)
 filtering the detection values corresponding to the vibration sensor through a high pass filter where the filter is selected to eliminate vibrations associated with detection values associated with the tachometer; (Paragraph 0113)
identifying rapid changes in at least one of a temperature peak and a vibration peak; (Paragraph 0107)
identifying frequencies at which spikes in the filtered detection values corresponding to the vibration sensor occur and comparing frequencies and spikes in amplitude relative to an anticipated state information and specification associated with the bearing or set of bearings; (Paragraph  0116)  and 
determining a bearing parameter. (figure 7-11)
9.	Claims 17-21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by El-Refale et al. US Pat # 8,229,682.
With regards to claim 17, El-Refale et al. US Pat # 8,229,682 teaches a system for data collection, processing, and bearing analysis in an industrial environment comprising:
 a plurality of monitoring devices, each monitoring device comprising: (214, 254, 360; figure 4-5 & 7)
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors communicatively coupled to the data acquisition circuit; (361; figure 7) (Col. 6-7, lines 53-67 and 1-8) 
a streaming circuit for streaming at least a subset of the plurality of detection values to a remote learning system; (Col. 4,  lines 29-35)and 
a remote learning system including a bearing analysis circuit structured to analyze the plurality of detection values relative to a machine-based understanding of a state of at least one bearing. (Col. 4, lines 25-39)
With regards to claim 18, El-Refale et al. US Pat # 8,229,682 teaches the machine-based understanding is developed based on a model of the at least one bearing, wherein the model determines a state of the at least one bearing based at least in part on a relationship of a behavior of the bearing to an operating frequency 
With regards to claim 19, El-Refale et al. US Pat # 8,229,682 teaches the state of the at least one bearing is at least one of: an operating state, a health state, a predicted lifetime state, or a fault state. (Col. 4, lines 27-32)
With regards to claim 20, El-Refale et al. US Pat # 8,229,682 teaches the machine-based understanding is developed by providing inputs to a deep learning machine. (historical database built on; Col. 3 & 4, lines 60-65 25-27)
With regards to claim 21, El-Refale et al. US Pat # 8,229,682 teaches a plurality of streams of detection values for a plurality of bearings, and a plurality of measured state values for the plurality of bearings.(360; figure 7) (failure data/state and life data/state; Col. 3, lines 15-29)
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ide et al. US Pat# 5,455,778 teaches bearing design analysis apparatus and method.
	Board et al. US Pat # 5,852,793 teaches a method and apparatus for predictive diagnosis of moving machine parts. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.